Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has added new claims 64 to 79 after a final rejection including many independent claims for the first time after a final rejection.
The office only supplies two hours for an AFCP with one hour of an interview. 
Therefore the amendment cannot be submitted within the time allotted.
The amendment is not entered.
Additionally, claim 1 does not include a narrowing amendment.  
The only amendment is that a data structure is provide that includes at least one data object which already was present beforehand in the previous version of claim 1.
This is not a narrowing amendment.Therefore, the amendment does not quality under the AFCP 2.0 pilot program.
The amendment is also not entered under this basis. 
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668